Title: To John Adams from Thomas Barclay, 5 September 1785
From: Barclay, Thomas
To: Adams, John


          
            Dear Sir
            Paris 5 Sepr. 1785
          
          The Bearer Lieut. Col: Franks waits upon You with some Dispatches from Mr. Jefferson on the subject of which I need Not say much, but as M. Jefferson wishes Me to add any thing that occurs relative to the funds Necessary to accomplish the object, I shall just remark, that My Opinion is, the Presents ought Not to be Compleatly prepared untill we have a Certainty that the Treaty may be obtaind— Some preparatory presents doubtless will be wanting, but of what value Cannot be Easily ascertain’d from the Information I am Now Master of— However, to Come as Near the point as I Can, I will suppose Twenty thousand livres laid out in Trinkits may be quite sufficient for the present, and that promises for the Remainder being deliver’d with the Treaty signed by You and Mr. Jefferson will answer All our purposes.
          With respect to the Expence Attending the Journey from Hence to Morocco, I am as much a stranger to it as You Can be, whatever arises shall be Noted, and I will Account for All the Monies paid away on the Rout, Not by a Detail of Evry livre, which perhaps on a long Journey Can hardly be done, but by keeping an Account of the Distances of the Stages, and the sum paid at each— There will be three of Us, Mr. Franks, My self and a Domestick, we must have four Horses or Mules, and I will provide a light Carriage of four wheels, which I have desired Mr. Franks to procure, if he Can do it without delay, in England— I shall write to Mr. Carmichael at Madrid to be prepared for My Arrival, Yet probably I may be obliged to remain at that place Eight or Ten days, I suppose You will think it Necessary to give Me a Credit on Amsterdam, this alone will be required for I shall have enough to pass My Bills when there is occasion, and shou’d I find the limits of the Credit unequal to the Business I Can at any time Communicate My sentiments—
          Mr. Franks will assist You in forwarding the writing, and I Beg You will beleive Me with the Greatest Respect and Esteem / Dear Sir / Your Very obed. / and Most Huml Serv.
          
            Thos Barclay
          
        